Case 7:20-mj-00125 Document1 Filed on 01/21/20 in TXSD Page 1 of 5

 

 

 

 

 

 

Complaint
- UNITED STATES DISTRICT COURT
JAN 2 { 2020 - for the
David J. Bradley, Clerk Southern District of Texas
3
_ “United § States of America )
Vv. )
Lee Roy HUERTA )  CaseNo. Mz2O- O1ZS-
US Citizen )
YOB:1991 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/10/2019 to 12/11/2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 2251(a), 2251(e) Attempted Production of Child Pornography
Title 18 U.S.C. § 1470 Transfer of obscene material to minors

This criminal complaint is based on these facts:

a See Attachment "A"

a Continued on the attached sheet.

 

4 Complainant’s signature

Ryan J. Hammer, Special Agent FBI

Printed name and title

Sworn to before me and signed in my presence.
Date: f so /> _ 19! O Sehr, fla

Judge's signature

City and state: McAllen, Texas Z Alanis, United States Magistrate Judge
Printed name and title
Case 7:20-mj-00125 Document 1 Filed on 01/21/20 in TXSD Page 2 of 5

Attachment “A”

Affidavit in Support of Complaint

, Ryan J. Hammer, being first duly sworn, state as follows:

1. !am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have been so
employed since June of 2016. | am currently assigned to the San Antonio Division, McAllen office where
| conduct a variety of investigations pertaining to gangs and violent crime.

2. On January 15, 2020, the mother of a Minor Female (hereafter “MF-1) reported an
incident to the McAllen Resident Agency (MRA) of the Federal Bureau of Investigation (FBI) regarding
explicit photographs sent to MF-1 via Facebook Messenger from a Facebook profile under the name “Lee
Roy Huerta”. The mother advised that this Facebook account was used by Lee Roy Huerta (hereinafter,
“HUERTA”), a male relative.

3. The mother advised that MF-1 was 11 years old. The mother and MF-1 had lived with
HUERTA at his residence in November for approximately three weeks.

4. The mother provided consent to search the Facebook account through which MF-1 was
receiving the messages and agents obtained the messages between MF-1 and the “Lee Roy Huerta”
account. A review showed that the messages spanned the timeframe from November 16, 2019 through
December 11, 2019.

5. Beginning on or about December 10, 2019, HUERTA began discussing sending pictures to
MF-1. The following are various subsets of the messages that were sent/received:

A.

 

SPEAKERS MESSAGE

 

HUERTA Can | send you some pics?

 

 

 

 
Case 7:20-mj-00125 Document 1 Filed on 01/21/20 in TXSD Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HUERTA Boo then never mind unless u down to keep a sec between us and
dealt it quick

MF-1 Nah

HUERTA So u would tell on me even tho | have ur back when ur mom try to
beat u up and | dint let it remember

MF-1 Yeah but what are you gonna send me

HUERTA Nothing bad, but u know | had ur back so no te awites con migo

HUERTA Right or wrong?

MF-1 Right

MF-1 | can keep it a sec | promise

HUERTA Ok u pinky promise, just like | wouldn’t let ur mom hit u

HUERTA So if | send pics of me to u u promise to delete it when u done seeing
them

HUERTA Promise?

MF-1 Yes!

HUERTA Tell u wat ima send u some pics and just to | know u keep it down u
send me some too ok

MF-1 Uh

HUERTA And don’t tell ur mom

HUERTA Ok ima send u one rn

MF-1 Ok

HUERTA Then u do ok

 

 

 
Case 7:20-mj-00125 Document 1 Filed on 01/21/20 in TXSD Page 4 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MF-1 Ok

HUERTA After | see them delete them ok

MF-1 Ok

HUERTA How do | look better as an angel or a diablo?

HUERTA [Photograph sent in which he is nude with erect penis visible]

HUERTA Delete it when you’re done

HUERTA Then it’s ur turn, remember it’s our secret u promise

HUERTA Can u at least send me a sexy pic of u

HUERTA How old r umamas?

HUERTA _U at school?

HUERTA U ganna tell huh

HUERTA [Photograph sent of female identified as girlfriend of Huerta
performing oral sex on Huerta]

HUERTA [Photograph sent of female identified as girlfriend of Huerta
performing oral sex on Huerta]

HUERTA Wat school u going to?

 

??
So u just going to leav me in seen

Can | send u a video, | don’t know why but I’m comfortable whit u
hope u don’t say shit

 

 

 
wo

Case 7:20-mj-00125 Document 1 Filed on 01/21/20 in TXSD Page 5 of 5

 

Miss u

That hurts my feelings but ok

 

 

 

 

6. HUERTA is a known gang member and has prior convictions to include felony conviction
for kidnapping and unlawful possession of a firearm by felon.

7. As a result of Facebook messages that were sent through the account identified to be
used by HUERTA by a relative of HUERTA, investigators have probable cause to believe that HUERTA
knowingly and willfully attempted to produce child pornography through the use of interstate facilities as

well as knowingly and willfully transferred obscene material to a minor using interstate facilities.
